Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 May 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Ahmad (US Pat No. 8478924)
A data storage device, comprising:
 at least one memory device (see COL 4 LINES 55-65); 
means to determine a state of coalescing (see COL 4 LINES 65-COL 5 5); 
means for adjusting the state of coalescing (see FIG 2: 54); and 
means for dynamically adjusting coalescing parameters for delivering interrupt signals to a host device based on workload types to optimize the number of interrupt signals delivered (see Ahmad COL 4 LINES 20-30)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington (US PG PUB No. 2009/0177829) in view of  Ahmad (US Pat No. 8478924)
 As per claim 17, a data storage device, comprising:
at least one memory device (see Worthington [0032])
means to determine a state of coalescing  (see Worthington [0011]: If the number of queued notifications targeting a first processor exceeds a predetermined threshold before a trigger event occurs, then a first consolidated message comprising the queued notifications is sent to the first processor.”); 
[The means are taken as device logic (see e.g., FIG 4A: 410 and [0051])] 
means for adjusting the state of coalescing (see Worthington [0054]: “Such threshold numbers or time periods may be the same or may vary from queue to queue; these  values may remain fixed or may change dynamically for each queue.”); and
[The means are taken as device logic (see e.g., FIG 4A: 410 and [0051])] 
However, Worthington does not expressly disclose but in the same field of endeavor Ahmad discloses 
means for dynamically adjusting coalescing parameters for delivering interrupt signals to a host device based on workload types to optimize the number of interrupt signals delivered (see Ahmad COL 4 LINES 20-30)
It would have been obvious before the effective filing date of the invention to modify the coalescing parameters.
The suggestion/motivation for doing so would have been for the benefit of improving interrupt handling (see Ahmad COL 2 LINES 48-60).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington as taught by Ahamad for the benefit of improving interrupt handling to arrive at the invention as specified in the claims. 
Claim 1-5,8-14, 16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington (US PG PUB No. 2009/0177829) in view of  Ahmad (US Pat No. 8478924) and Hahn (US PG PUB No. 2019/0138220)
As per claim 1, a data storage device, comprising:
at least one memory device (see Worthington [0032]); and
a controller coupled to the at least one memory device, wherein the controller is configured to: dynamically adjust coalescing parameters for delivering interrupt signals to a host device (see Worthington [0054]: “Such threshold numbers or time periods may be the same or may vary from queue to queue; these  values may remain fixed or may change dynamically for each queue.”), 
However, Worthington does not expressly disclose but in the same field of endeavor Ahmad discloses 
based on workload types to optimize the number of interrupt signals delivered (see Ahmad COL 4 LINES 20-30)
It would have been obvious before the effective filing date of the invention to modify the coalescing parameters.
The suggestion/motivation for doing so would have been for the benefit of improving interrupt handling (see Ahmad COL 2 LINES 48-60).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington as taught by Ahamad for the benefit of improving interrupt handling to arrive at the invention as specified in the claims. 
However, Worthington does not expressly disclose but in the same field of endeavor Hahn discloses 
wherein the controller adjusts the coalescing parameters through a training state, a holding state, and a retraining state (see Hahn FIG 7 and [0057]).
[Hahn discloses adapting memory parameters based on a machine learning paradigm.]
It would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning technique.
The suggestion/motivation for doing so would have been for the benefit of adapting operation based on workload (see Hahn [0051]).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning model for the benefit of adapting to workload conditions to arrive at the invention as specified in the claims. 
As per claim 2, the data storage device of claim 1, 
wherein the training state comprises observing performance of coalescing, wherein under conditions of success increased coalescing parameters are utilized (see e.g., Hahn FIG 7: 706, 708)
As per claim 3, the data storage device of claim 2,
 wherein if the observed performance of coalescing exceeds a prior maximum coalescing parameter, then a new coalescing parameter position is set (see e.g., Hahn FIG 9: 910) 
As per claim 4, the data storage device of claim 1, 
wherein the holding state nominally keeps a last remembered optimal state determined in the training state, wherein the holding state checks for anomalous performance, wherein when an unexpected change in performance occurs transitions to the retraining state (see Hahn FIG 7: 706, 708).
[If performance does not confirm to expectations, the state is taken as anomalous performance.] 
As per claim 5, the data storage device of claim 1, 
wherein the holding state transitions to the training state to test for changes in fixed host device patterns (see Hahn [0057])
As per claim 8, a data storage device, comprising: 
at least one memory device (see Worthington [0032]); and
 a controller coupled to the at least one memory device (see Worthington FIG 4: 410 and [0051]), wherein the controller is configured to: initiate a procedure call to initiate a check of a state of a host operation (see Worthington [0055]) 
read differential counts of ongoing host operations (see  Worthington [0011]: If the number of queued notifications targeting a first processor exceeds a predetermined threshold before a trigger event occurs, then a first consolidated message comprising the queued notifications is sent to the first processor.”); and 
However, Worthington does not expressly disclose but in the same field of endeavor Ahmad discloses 
dynamically adjust coalescing parameters for delivering interrupt signals to a host device based on workload types to optimize the number of interrupt signals delivered. (see Ahmad COL 4 LINES 20-30)
It would have been obvious before the effective filing date of the invention to modify the coalescing parameters.
The suggestion/motivation for doing so would have been for the benefit of improving interrupt handling (see Ahmad COL 2 LINES 48-60).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington as taught by Ahamad for the benefit of improving interrupt handling to arrive at the invention as specified in the claims.
 However, Worthington does not expressly disclose 
determine a state transition (see e.g., Hahn [0034]: “state machine”) based upon an entrance state (see Hahn FIG 7 and [0057]).
[Hahn discloses adapting memory parameters based on a machine learning paradigm.]
It would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning technique.
The suggestion/motivation for doing so would have been for the benefit of adapting operation based on workload (see Hahn [0051]).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning model for the benefit of adapting to workload conditions to arrive at the invention as specified in the claims. 
As per claim 9, the data storage device of claim 8, wherein prior to dynamically adjusting the coalescing parameters, the controller is further configured to: 
categorize data storage device operations by type and percentage to produce a workload type (see Hahn [0044]); find relative performance from a last instance of a procedure call (see Hahn [0053]); and compare the workload type to a prior workload type (see Hahn [0056]).
As per claim 10, the data storage device of claim 9,
 wherein when the entrance state is a training state and the workload type is different, the controller is configured to transition to a retrain state (see [0056]).
As per claim 11, the data storage device of claim 9, 
wherein when the entrance state is a training state and the relative performance has changed from the last instance, the controller is configured to increase a state according to a table of predetermined coalescing parameters (see Hahn [0050]: “. The access times ( delays ) and priorities for the workload may be retrieved from RAM 116 on the NVM system 100 ( or the HMB 218 ) and may be stored in non - volatile memory 104 as well.”)
As per claim 12, the data storage device of claim 9, 
wherein when the entrance state is a training state and the relative performance has decreased beyond a predetermined threshold, the controller is configured to transition to a hold state (see Hahn FIG 7: 706, 708 and [0050])
As per claim 13, the data storage device of claim 9,
 wherein when the entrance state is a holding state and the workload type is different, the controller is configured to transition to a retrain state (see Hahn FIG 7: 706, 708 and [0050])
[Differences in workload are taken to trigger changes in performances that cause decreases beyond a predetermined threshold.] 
As per claim 14, the data storage device of claim 9, 
wherein when the entrance state is a holding state and an unexpected performance shifts from a prior remembered maximum, the controller is configured to transition to a retrain state  (see Hahn FIG 7: 706, 708 and [0050])
[Performance outside of expectations is taken as unexpected performance shifts.]  
As per claim 16, the data storage device of claim 9, 
wherein when the entrance state is a retrain state, the controller is configured to transition to a training state and wait a cycle (see Hahn FIG 7: 706, 708 and [0050])
[The claim is sufficiently broad to encompass subject matter of Hahn where the training state is taken to span at least one processor clock cycle.] 
As per claim 18, the data storage device of claim 17, 
However, Worthington does not expressly disclose but in the same field of endeavor Hahn discloses 
further comprising a state machine having a training state, a retraining state, and a holding state (see Hahn FIG 7: 706, 708 and [0050]).
 It would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning technique.
The suggestion/motivation for doing so would have been for the benefit of adapting operation based on workload (see Hahn [0051]).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning model for the benefit of adapting to workload conditions to arrive at the invention as specified in the claims. 
As per claim 19, the data storage device of claim 18, 
wherein the means for adjusting the state of coalescing is configured to switch between the training state, the retraining state, and the holding state to optimize coalescing (see Hahn FIG 7: 706, 708 and [0050])
As per claim 20, the data storage device of claim 1 further comprising 
However, Worthington does not expressly disclose but in the same field of endeavor Hahn discloses
a table of predetermined optimal values of increasing coalescing parameters corresponding to known data storage device workloads (see Hahn [0050]: “. The access times ( delays ) and priorities for the workload may be retrieved from RAM 116 on the NVM system 100 ( or the HMB 218 ) and may be stored in non - volatile memory 104 as well.”) 
 It would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning technique.
The suggestion/motivation for doing so would have been for the benefit of adapting operation based on workload (see Hahn [0051]).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington to dynamically adjust the threshold utilizing a machine learning model for the benefit of adapting to workload conditions to arrive at the invention as specified in the claims. 
Claim 6-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington (US PG PUB No. 2009/0177829) in view of  Ahmad (US Pat No. 8478924) and Hahn (US PG PUB No. 2019/0138220) as applied to claim 1 and 9 above and further in view of McNutt (US Pat No. 5,649,153).
As per claim 6, Worthington discloses the data storage device of claim 1, 
However, Worthington does not expressly disclose but in the same field of endeavor McNutt discloses 
wherein the retrain state resets a state machine to an initial state (see e.g., McNutt FIG 2: 340), wherein the retraining state disables interrupt signal coalescing (see McNutt FIG 4: 560). 
[McNutt generically discloses disabling caching where the interrupt signal coalescing is taken as a form of caching interrupts.]
It would have been obvious before the effective filing date of the invention to modify Worthington to trigger revaluation after a predetermined number of procedure calls as taught by McNutt. 
The suggestion/motivation for doing so would have been for the benefit of dynamically tuning the system (see McNutt COL 3 LINES 35-40).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington in view of Hahn to trigger re-evaluation based on number of procedure calls as taught by McNtt for the benefit of dynamically tuning to arrive at the invention as specified in the claims. 
As per claim 7, the data storage device of claim 6, 
wherein the controller comprises a timer and wherein the retraining state disables the interrupt signal coalescing for one cycle of the timer (see e.g., McNutt FIG 4: 560 and COL 5 LINES 20-25).
[The cache configuration is taken to hold for at least one evaluation period.] 
As per claim 15, the data storage device of claim 9, 
However, Worthington in view of Hahn does not expressly disclose but McNutt discloses 
wherein when the entrance state is a holding state and after a predetermined number of procedural calls, the controller is configured to transition to a training state (see FIG 2: 308 and COL 5 LINES 1-10).
It would have been obvious before the effective filing date of the invention to modify Worthington to trigger revaluation after a predetermined number of procedure calls as taught by McNutt. 
The suggestion/motivation for doing so would have been for the benefit of dynamically tuning the system (see McNutt COL 3 LINES 35-40).
Therefore it would have been obvious before the effective filing date of the invention to modify Worthington in view of Hahn to trigger re-evaluation based on number of procedure calls as taught by McNtt for the benefit of dynamically tuning to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
Worthington et al. further discloses that queues in close proximity to those queues just released and/or queues or groups of queues that are sufficiently close to timing out may be checked by the interrupt logic (460) for any notifications that could also be combined into the consolidated interrupt message (See paragraph [0056]). If any such notifications for close processors exist and can be appropriately consolidated into the interrupt without exceeding the threshold number of notifications associated with the interrupt message, then that may also done by the interrupt logic (460) (See paragraph [0056]). As such, Worthington et a/. discloses that queues in close proximity to one another or queues that are sufficiently close to timing out may be consolidated so long as the threshold number of notifications associated with the interrupt message is not  exceeded. Worthington et al. is silent regarding queues being consolidated based on workload types to optimize the number of interrupt signals delivered.

Worthington et al. is further silent regarding how many threshold numbers can be appropriately consolidated into the interrupt without exceeding the threshold number of notifications associated with the interrupt message. Worthington et al. is further silent regarding the threshold number excess amount being dynamically adjusted.

The Office notes Ahmad is relied upon to teach the argued subject matter (see Ahmad FIG 2: 54, 56 and COL 4 LINES 23-56). 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137